Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 31, 2021

                                           No. 04-21-00102-CR

                                       EX PARTE Hector REYES

                                           Original Proceeding 1

                                                  ORDER

        Relator’s petition for writ of habeas corpus is DISMISSED.

        It is so ORDERED on March 31, 2021.



                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019CR3789, styled State of Texas v. Hector Reyes, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.